DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive.
Regarding the rejection under 103 of claims 1-3 and 11-13, Applicant argues that Sugiura fails to cure the deficiencies of Zao as presented in the office action dated 10/05/2020. Applicant argues that “one of ordinary skill in the art would recognize that the teachings of Sugiura are not directed to an EMD-based approach, nor to a solution to identifying noise carrying IMFs that includes application of a generalized PDF.” Further, Applicant argues that “One of ordinary skill in the art would not have been guided to replace the Hurst exponent filtering process of Zao with a GGD statistical approach given that nothing in Sugiura, either alone or in combination with Zao, teaches or makes obvious that IMFs with noise follow a GGD, and by extension, that a GGD could be utilized to differentiate information-carrying IMFs from those IMFs carrying more noise than signal.”	Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over L. Zao et al. “Speech Enhancement with EMD and Hurst-Based Mode Selection,” IEEE/ACM TRANSACTIONS ON AUDIO, SPEECH, AND LANGUAGE PROCESSING, VOL. 22, NO. 5, MAY 2014, hereinafter “Zao” in view of Ryosuke Sugiura et al. “Optimal Coding of Generalized-Gaussian-Distributed Frequency Spectra for Low-Delay Audio Coder With Powered All-Pole Spectrum Estimation,” IEEE/ACM TRANSACTIONS ON AUDIO, SPEECH, AND LANGUAGE PROCESSING, VOL. 23, NO. 8, AUGUST 2015, hereinafter “Sugiura”.
As per claim 1, Zao discloses a system comprising: 	a controller comprising an empirical mode decomposition(EMD)-based filtering stage configured to: 	apply an EMD process to a signal to derive a plurality of Intrinsic Mode Functions (IMFs) (Zao; Fig. 1; Pg. 2-3, II. EMDH Speech Enhancement Technique - The first step of the proposed EMDH speech enhancement technique is to decompose the noisy speech signal into a set of IMFs using the EMD method); 	identify at least one information-carrying IMF of the plurality of derived IMFs that contributes more signal than noise (Zao; Pg. 2-3, II. EMDH Speech Enhancement Technique - Then, the Hurst exponent is computed on a frame-by-frame basis from each of the resulting IMFs to determine which of them are mainly composed by noise); 	generate a partially-reconstructed signal based, at least in part, on the at least one                         
                            G
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    β
                                
                                
                                    2
                                    ρ
                                    Γ
                                    
                                        
                                            
                                                
                                                    1
                                                
                                                
                                                    β
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    ⅇ
                                
                                
                                    -
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                            -
                                                            μ
                                                        
                                                    
                                                
                                                
                                                    ρ
                                                
                                            
                                        
                                    
                                    β
                                
                            
                        
                    where (                        
                            β
                        
                    ) is a parameter that controls a distribution tail, x is input data signal samples, (                        
                            ρ
                        
                    ) is a mean of the input data signal samples, and                         
                            Γ
                        
                     (.) is a gamma function, and (                        
                            ρ
                        
                    ) is an equation defined as:                         
                            ρ
                            =
                            
                                Γ
                                
                                    
                                        
                                            
                                                1
                                            
                                            
                                                β
                                            
                                        
                                    
                                
                                /
                                Γ
                                
                                    
                                        
                                            
                                                3
                                            
                                            
                                                β
                                            
                                        
                                    
                                
                                σ
                            
                        
                    where (                        
                            σ
                        
                    ) is the standard deviation (Sugiura; Pg. 3, III. Optimal Coding Scheme – A Generalized Gaussian distribution).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Zao to include wherein the generalized PDF is provided by an equation defined as described in claim 2, as taught by Sugiura, in order to enhance the quality of the frequency-domain coding in low-bit-rate and low-delay situations by focusing on the statistical properties of frequency spectra and incorporating an efficient coding scheme, with simple algorithm, for the spectra belonging to a specific class of distributions (Sugiura; Pg. 1, I. Introduction).	As per claim 3, Zao in view of Sugiura disclose the system of claim 1, upon which claim 3 depends.	And further, Sugiura does teach wherein the EMD-based filtering stage is further configured to perform a generalized Gaussian distribution (GGD) null hypothesis test on two or more of the IMFs of the plurality of IMFs to identify the at least one information-carrying IMF (Sugiura; Pg. 3, III. Optimal Coding Scheme – A Generalized Gaussian distribution).	Therefore, it would have been obvious to one of ordinary skill in the art to modify the 
                        
                            ŷ
                            
                                
                                    n
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        R
                                    
                                    
                                        m
                                    
                                
                                
                                    
                                        
                                            I
                                            M
                                            F
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            
                                
                                    n
                                
                            
                            +
                            R
                            (
                            n
                            )
                        
                    where (n) is a sample index, ŷ(n) is a reconstructed signal, (M) is a total number of IMFs,                         
                            R
                        
                    (n) is a residue "trend" of ŷ(n), and (R) is the index value associated with the identified information-carrying IMF (Zao; Pg. 4, C. EMDH Speech Signal Reconstruction – Equations 6, 7 and 8).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658  
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658                                                                                                                                                                                                        
/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658